Motion Granted; Order filed October 8, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00246-CV
                                  ____________

                          IN THE MATTER OF R.C.


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04332J

                                    ORDER

       On August 15, 2019, this court issued an opinion dismissing this appeal. On
September 19, 2019, appellant filed a motion to reinstate the appeal. The motion is
GRANTED.

       This court’s opinion filed August 15, 2019, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
Appellant filed his brief on October 3, 2019. Appellant’s motions to extend time to
file his brief are dismissed as moot. Appellee’s brief is due 20 days from the date
of this order.

                                 PER CURIAM

Panel Consists of Chief Justice Frost and Justices Wise and Hassan.